UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2(a) (Amendment No.1)* Ambit Biosciences Corporation (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 02318X100 (CUSIP Number) Tony Rautava (604) 895-7255 GrowthWorks Capital Ltd. 2600 – 1055 W. Georgia St. Vancouver, B.C., Canada V6E 3R5 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 19, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o CUSIP No. 02318X100
